UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1700


JAELEN M. WRIGHT,

                    Plaintiff - Appellant,

             v.

THOMAS NELSON COMMUNITY COLLEGE; CHARITY HANCOCK,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:16-cv-00151-RGD-RJK)


Submitted: November 28, 2017                                      Decided: January 5, 2018


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jaelen M. Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jaelen M. Wright appeals the district court’s order dismissing his civil complaint

without prejudice for lack of subject matter jurisdiction. Because Wright cannot save his

action by amending his complaint, the district court’s order is final, and we have

jurisdiction over Wright’s appeal. See 28 U.S.C. § 1291 (2012); Goode v. Cent. Va.

Legal Aid Soc’y, 807 F.3d 619, 623 (4th Cir. 2015). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Wright v. Thomas Nelson Cmty. Coll., No. 4:16-cv-00151-RGD-RJK (E.D. Va.

May 16, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2